In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 18‐2905 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 
                                    v. 

TOM SMITH, III, also known as THOMAS SMITH, III, 
                                       Defendant‐Appellant. 
                       ____________________ 

              Appeal from the United States District Court 
       for the Southern District of Indiana, Indianapolis Division. 
              No. 17‐cr‐00072 — Sarah Evans Barker, Judge. 
                       ____________________ 

     ARGUED MARCH 25, 2019 — DECIDED APRIL 22, 2019 
               ____________________ 

   Before  WOOD,  Chief Judge, and  FLAUM and SYKES,  Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  Tom  Smith,  III  appeals  the  district 
court’s  determination  that  he  is  a  career  oﬀender  under 
§ 4B1.1 of the United States Sentencing Guidelines, and is eli‐
gible  for  the  corresponding  career‐oﬀender  sentencing  en‐
hancement. The district court applied the enhancement after 
concluding that Smith had two prior convictions that quali‐
fied as controlled substance oﬀenses under § 4B1.2(b) of the 
2                                                      No. 18‐2905 

Guidelines. Smith maintains that one of those convictions—
the one under Indiana’s “Dealing in cocaine or narcotic drug” 
statute,  Ind.  Code  § 35‐48‐4‐1—criminalizes  more  conduct 
than the Guidelines’ definition  of  a controlled substance of‐
fense. As such, Smith contends that his conviction under the 
overbroad statute cannot serve as a predicate controlled sub‐
stance oﬀense for purposes of a career‐oﬀender designation. 
Smith asks that we vacate his sentence for improperly includ‐
ing a career‐oﬀender enhancement. We disagree with Smith’s 
interpretation of the statute and thus aﬃrm the district court’s 
judgment. 
                          I. Background 
     A. The Indictment and Guilty Plea 
    In March 2017, Smith sold cocaine on two occasions to a 
confidential informant. When law enforcement searched his 
home, he had 12.83 grams of cocaine base, 111.57 grams of co‐
caine powder, a rifle, two panels of a body‐armor vest, and a 
digital scale. In an indictment, the government charged Smith 
with one count of possession with intent to distribute a con‐
trolled  substance  in  violation  of  21  U.S.C.  § 841(a)(1), 
(b)(1)(C);  two  counts  of  unlawful  possession  of  a  firearm  in 
violation of 18 U.S.C. § 922(g)(1); and three counts of distribu‐
tion  of  a  controlled  substance  in  violation  of  21  U.S.C. 
§ 841(a)(1),  (b)(1)(C).  The  government  also  filed  an  infor‐
mation under 21 U.S.C. § 851, alleging that Smith had a prior 
felony drug conviction from 2004 for possession with intent 
No. 18‐2905                                                        3

to distribute 50 grams or more of cocaine base in violation of 
21 U.S.C. § 841(a)(1).  
    Smith did not contest the charges. He entered into a writ‐
ten plea agreement pursuant to Federal Rule of Criminal Pro‐
cedure  11(c)(1)(A)  and  (B).  Smith  agreed  to  plead  guilty  to 
Count  One,  possession  with  the  intent  to  distribute  a  con‐
trolled substance, which was punishable by a maximum sen‐
tence of thirty years, and Count Two, possession of a firearm 
by a prohibited person, which was punishable by a maximum 
sentence of ten years. Smith also stipulated that he had two 
prior convictions for oﬀenses that were punishable by more 
than one year of imprisonment. The first was the 2004 convic‐
tion  that  the  government  identified  in  the  information.  The 
second was a 2009 state conviction for “Dealing in cocaine or 
narcotic drug” in violation of Indiana Code § 35‐48‐4‐1. In the 
event that the court sentenced Smith as a career oﬀender un‐
der § 4B1.1 of the Guidelines, Smith reserved his right to ap‐
peal that determination.  
    Under the Guidelines, a defendant who qualifies as a ca‐
reer  oﬀender  receives  an  enhancement  to  his  sentence. 
U.S.S.G. § 4B1.1. To be a “career oﬀender,” a defendant must 
be: (1) at least eighteen years old at the time he committed the 
oﬀense of conviction; (2) the oﬀense of conviction must be a 
felony that is either a crime of violence or a controlled sub‐
stance oﬀense; and (3) the defendant must have at least two 
prior felony convictions of either a crime of violence or a con‐
trolled  substance  oﬀense.  Id.  § 4B1.1(a).  A  “controlled  sub‐
stance  oﬀense”  includes  any  federal  or  state  oﬀense  that  is 
punishable by a term of imprisonment of over one year and 
prohibits  “the  manufacture,  import,  export,  distribution,  or 
4                                                      No. 18‐2905 

dispensing  of  a  controlled  substance  (or  a  counterfeit  sub‐
stance) or the possession of a controlled substance (or a coun‐
terfeit substance) with intent to manufacture, import, export, 
distribute, or dispense.” Id. § 4B1.2(b). 
     B. The Presentence Investigation Report 
   The United States Probation Oﬃce filed an initial presen‐
tence investigation report (“PSR”) on April 16, 2018. Then, on 
May 18, 2018, the Probation Oﬃce filed the final PSR with an 
addendum  containing  Smith’s  objections  and  the  Probation 
Oﬃce’s  responses;  the  substance  of  the  PSR  was  otherwise 
unchanged from the initial filing. 
    According  to  the  PSR,  the  base  oﬀense  level  for  Smith’s 
controlled substance oﬀense was 20 due to the amount of co‐
caine involved. U.S.S.G. § 2D1.1(a)(5), (c)(10). Smith received 
a 2‐level enhancement for maintaining a premises for the pur‐
pose of distributing controlled substances, id. § 2D1.1(b)(12), 
so his adjusted oﬀense level for the controlled substance of‐
fense  was  22.  For  Smith’s  firearm  oﬀense,  the  total  oﬀense 
level was 26, id. § 2K2.1(a)(1); and because he received no en‐
hancements  for  that  oﬀense,  his  adjusted  oﬀense  level  was 
also 26. The PSR used the greater of the two adjusted oﬀense 
levels—here, 26. Next, the PSR determined that Smith should 
receive the career‐oﬀender enhancement. Id. § 4B1.1(b)(2). As 
a result, Smith’s oﬀense level increased to 34. Finally, Smith 
received  a  2‐level  deduction  for  accepting  responsibility  for 
the  oﬀense  and  a  1‐level  deduction  for  timely  notifying  au‐
thorities of his intention to enter a guilty plea. Id. § 3E1.1(a), 
(b). Thus, Smith’s total oﬀense level was 31. Because the PSR 
considered Smith a career oﬀender, it calculated his criminal 
history  category  at  VI.  Id.  § 4B1.1.  Without  career‐oﬀender 
status, Smith’s criminal history category would have been III. 
No. 18‐2905                                                          5

Given a total oﬀense level of 31 and a criminal history cate‐
gory of VI, the PSR calculated the Guidelines’ imprisonment 
range as 188 to 235 months.  
    Smith filed ten objections to the PSR. Relevant to this ap‐
peal,  Smith  argued  that  his  conviction  under  Indiana  Code 
§ 35‐48‐4‐1  was  not  a  “controlled  substance  oﬀense”  under 
§ 4B1.2(b),  and  therefore,  he  did  not  have  the  requisite  two 
controlled  substance  oﬀenses  to  qualify  for  the  career‐of‐
fender  enhancement.  More  specifically,  he  claimed  that  the 
Indiana  statute  underlying  his  prior  state  conviction  is 
broader than the Guidelines’ generic definition of “controlled 
substance oﬀense.” The probation oﬃcer disagreed, explain‐
ing  that  the  elements  of  the  crime  of  which  Smith  was  con‐
victed under Indiana’s statute fits squarely within § 4B1.2(b)’s 
definition of “controlled substance oﬀense.”  
   C. The Change of Plea and Sentencing Hearing 
    On August 3, 2018, the court held Smith’s change of plea 
and sentencing hearing. After the Rule 11 colloquy, the dis‐
trict  court  accepted  Smith’s  guilty  plea  to  Counts  One  and 
Two.  The  court  also  heard  arguments  about  Smith’s  objec‐
tions to the PSR but ultimately overruled each of them. The 
court  explained  that  a  career‐oﬀender  enhancement  was 
proper because “whether you  consider  the  statute in  its  en‐
tirety,  or  you  break  it  down  into  a  divisible  non‐categorical 
sort of approach … the prior conviction of Mr. Smith, the sec‐
ond one under Indiana law, was for a controlled substance vi‐
olation.”  Ultimately,  the  court  imposed  a  sentence  of  188 
months for Count One and 120 months for Count Two, with 
both sentences to run concurrently. This appeal followed. 
6                                                       No. 18‐2905 

                          II. Discussion 
    Smith challenges the career‐oﬀender enhancement to his 
sentence pursuant to § 4B1.1 of the Guidelines, arguing that 
his conviction under Indiana’s “Dealing in cocaine or narcotic 
drug”  statute,  Ind.  Code  § 35‐48‐4‐1,  is  not  a  predicate  con‐
trolled substance oﬀense under § 4B1.2(b) of the Guidelines. 
We review the determination of whether a prior oﬀense is a 
controlled  substance  oﬀense  under  the  Guidelines  de  novo. 
See United States v. Tate, 822 F.3d 370, 375 (7th Cir. 2016). The 
Indiana statute at issue here provides, in relevant part:  
       (a) A person who:  
               …  
               (2) possesses, with intent to:  
                       (A) manufacture;  
                       (B) finance the manufacture of;  
                       (C) deliver; or  
                       (D) finance the delivery of;  
               cocaine or a narcotic drug, pure or adul‐
               terated, classified in schedule I or II;  
       commits dealing in cocaine or a narcotic drug, a 
       Class B felony, except as provided in [the sub‐
       section defining Class A felony oﬀenses].  
Ind. Cod. § 35‐48‐4‐1 (2008).  
    To  determine  whether  a  prior  conviction  is  a  controlled 
substance oﬀense for purposes of the Guidelines, courts apply 
a  “categorical  approach,”  whereby  they  “focus  solely  on  … 
the elements of the crime of conviction … while ignoring the 
particular facts of the case” to see if those elements “match” 
No. 18‐2905                                                                     7

the elements of the “generic” oﬀense. Mathis v. United States, 
136 S. Ct. 2243, 2248 (2016). If the elements of the crime of con‐
viction are the same as, or narrower than, the elements of the 
generic version of the oﬀense, the crime of conviction qualifies 
as  a  predicate  oﬀense.  Id.  at  2247–48.  If  the  elements  are 
broader, we ask whether the statute is “divisible.” A statute is 
divisible if it lists elements in the alternative, thereby defining 
multiple crimes. Id. at 2249. When analyzing a divisible stat‐
ute,  a  sentencing  court  applies  a  “modified  categorical  ap‐
proach.” Id. Under that approach, the court reviews “a limited 
class  of  documents”—known  as  Shepard‐approved  docu‐
ments—“to determine what crime, with what elements, a de‐
fendant was convicted of.” Id. (citing Shepard v. United States, 
544 U.S. 13, 26 (2005)). The court then “compare[s] that crime 
… with the relevant generic oﬀense.” Id.  
   Here, the district court explained that a conviction under 
Indiana  Code  § 35‐48‐4‐1  qualifies  as  a  controlled  substance 
oﬀense regardless of whether the categorial or modified cate‐
gorical approach applied. We agree. Arguably, the statute has 
the  same  elements  as  § 4B1.2(b),  so  the  career‐oﬀender  en‐
hancement should apply under the categorical approach.1 But 
even if the statute is broader than the Guidelines’ definition, 
because the statute is divisible, we apply the modified cate‐
gorical approach and reach the same result.  



                                                 
     1  The application note to § 4B1.2(b) states that a controlled substance 

offense “include[s] the offenses of aiding and abetting, conspiring, and at‐
tempting  to  commit  such  offenses.”  U.S.S.G.  §  4B1.2,  cmt.  n.1.  That  de‐
scribes conduct that might qualify as “financ[ing]” drug‐dealing under In‐
diana Code § 35‐48‐4‐1(a)(2)(B) or (D). 
8                                                          No. 18‐2905 

     A. Divisibility 
    Our first task is to determine whether Indiana Code § 35‐
48‐4‐1 is divisible. To do so, we must discern whether an al‐
ternatively  phrased  statute,  like  Indiana’s  cocaine‐dealing 
statute, lists alternative elements or alternative means. Mathis, 
136 S. Ct. at 2256. “‘Elements’ are the ‘constituent parts’ of a 
crime’s  legal  definition—the  things  the  ‘prosecution  must 
prove  to  sustain  a  conviction.’”  Id.  at  2248  (quoting  Black’s 
Law  Dictionary  634  (10th  ed.  2014)).  Means  are  factual  cir‐
cumstances or events; “they need neither be found by a jury 
nor admitted by a defendant.” Id. (citing Black’s Law Diction‐
ary 709). 
    Sometimes this initial inquiry is straightforward, either be‐
cause a state court has decided that the statute’s alternatives 
are elements or means, or because it is indisputable from the 
plain language of the statute that the alternatives are elements 
or means. See id. But when state law does not provide a clear 
answer, Mathis guides the sentencing court to look at the rec‐
ord of the prior conviction “for ‘the sole and limited purpose 
of determining whether [the listed items are] element[s] of the 
oﬀense.’” Id. at 2256–57 (alterations in original) (citation omit‐
ted).  This  review  of  the  record  is  truly  limited  because  if  by 
peering  into  the  record  the  sentencing  court  learns  that  the 
listed items are means, the court must cease further consider‐
ation of the record and return to strictly applying the catego‐
rial approach. Id. at 2257. 
    Smith insists that the statute is indivisible, but he does not 
offer any reasoning or legal authority to support this position. 
The  government,  by  contrast,  argues  that  both  Indiana  law 
and the record of conviction support its position that the stat‐
ute is divisible.  
No. 18‐2905                                                            9

        1. Indiana Law 
    Turning first to the language of § 35‐48‐4‐1 itself, the gov‐
ernment  argues  that  the  statute  is  divisible  because  certain 
subsections impose diﬀerent punishments. See id. at 2256 (“If 
statutory  alternatives  carry  diﬀerent  punishments,  then  … 
they  must  be  elements.”  (citing  Apprendi  v.  New  Jersey,  530 
U.S.  466  (2000))).  Per  the  statute,  a  defendant  is  guilty  of  a 
Class  B  felony  if  the  defendant  knowingly  or  intentionally: 
(1) manufactured a narcotic drug, (2) financed the manufac‐
ture of a narcotic drug, (3) delivered a narcotic drug, or (4) fi‐
nanced the delivery of a narcotic drug. Ind. Code. § 35‐48‐4‐
1(a) (2008). Whereas a defendant would be guilty of a Class A 
felony if: (1) the amount of the drug weighed more than three 
grams; (2) the defendant delivered or financed the delivery of 
a narcotic drug to a person under eighteen and at least three 
years younger than the defendant; or (3) the defendant man‐
ufactured, delivered, or financed the delivery of the drug on 
a school bus, or in, on, or within one‐thousand feet of a school 
property, public park, family housing complex, or youth pro‐
gram center. Id. § 35‐48‐4‐1(b)(1)–(3). 
    We, however, do not read § 35‐48‐4‐1(b) as assigning dif‐
ferent  punishments  to  the  alternative  types  of  conduct  out‐
lined  in  each  subsection  of  § 35‐48‐4‐1(a).  Rather,  we  read 
§ 35‐48‐4‐1(b)  as  assigning  diﬀerent  punishments  for  aggra‐
vated versions of that same conduct described in the subsec‐
tions of § 35‐48‐4‐1(a). The legislature punishes drug dealing 
in larger quantities more harshly than it does drug dealing in 
smaller quantities, § 35‐48‐4‐1(b)(1); it punishes drug dealing 
to certain minors more harshly than drug dealing to adults, 
§ 35‐48‐4‐1(b)(2);  and  it  punishes  drug  dealing  near  places 
where children congregate more harshly than drug dealing in 
10                                                             No. 18‐2905 

places where children are less likely to be present, § 35‐48‐4‐
1(b)(3).  
    While the statutory language does not itself establish that 
§ 35‐48‐4‐1(a)  includes  alternative  elements  and  is  divisible, 
we  do  agree  that  Indiana  caselaw  supports  that  conclusion. 
The government cites two Indiana state court decisions that 
treat  the  statute  as  listing  alternative  elements  that  define 
multiple crimes. See Eckelbarger v. State, 51 N.E.3d 169, 170 & 
n.1 (Ind. 2016) (per curiam) (characterizing dealing crimes as 
“dealing in methamphetamine (by delivery)” and “dealing in 
methamphetamine  (by  manufacture)”);  Collins  v.  State,  659 
N.E.2d 509, 510–11 (Ind. 1995) (isolating the delivery element 
from  the  other  three  alternatives  in  deciding  what  the  state 
“must  have  proved”  in  the  context  of  double  jeopardy 
challenge  on  appeal).2  And  as  we  stated  in  United  States  v. 
Anderson—an unpublished order issued after the government 
filed its appellate brief—“Indiana courts treat § 35‐48‐4‐1(a) as 
divisible.” No. 18‐1548, slip op. at 6 (7th Cir. Mar. 21, 2019)3; 

                                                 
      2 Although the Indiana legislature frequently amends and republishes 

§ 35‐48‐4‐1, for the purposes of this appeal, the versions of the statute re‐
main substantively the same between the approval of Public Law 165 in 
1990 through the publication of the pocket part in 2009. See Pub. L. No. 
165‐1990, § 3; Pub. L. No. 296‐1995, § 3; Pub. L. No. 65‐1996, § 11; Pub. L. 
No. 17‐2001, § 19; Pub. L. No. 151‐2006, § 22; Ind. Code § 35–48–4–1 (2008); 
Ind. Code § 35–48–4–1 (2009). 
      3 As we explained in Anderson, our conclusion that Indiana Code § 35‐

48‐4‐1 is divisible is consistent with our opinion in Lopez v. Lynch, in which 
we applied the modified categorical approach (without expressly decid‐
ing the issue of divisibility) to determine if a conviction under § 35‐48‐4‐
1(a) constituted an aggravated felony under the Immigration and Nation‐
ality Act. Anderson, slip op. at 6 (citing Lopez v. Lynch, 810 F.3d 484, 489 
(7th Cir. 2016)). 
No. 18‐2905                                                                    11

see  McKinley  v.  State,  45  N.E.3d  25,  29  (Ind.  Ct.  App.  2015) 
(rejecting  the  State’s  argument  that  subsection  (a)(1)’s 
“knowingly  or  intentionally”  applies  to  subsection  (a)(2) 
because  of  the  “disjunctive  conjunction”  between  the  two 
subsections); Harper v. State, 963 N.E.2d 653, 658 n.3 (Ind. Ct. 
App. 2012) (describing the statute as “provid[ing] the elements 
for  the  crimes  of  dealing  in  cocaine  or  a  narcotic 
drug”(emphasis added)); Upshaw v. State, 934 N.E.2d 178, 183 
(Ind.  Ct. App.  2010)  (explaining  that  in  order  to  convict  the 
defendant of a class B felony dealing in cocaine, “the State was 
required  to  prove  beyond  a  reasonable  doubt  that  he 
knowingly or intentionally possessed cocaine with the intent 
to deliver”).  
            2. Record of Conviction 
    In any event, even if Indiana law did not provide a clear 
answer  to  the  elements  or  means  question,  the  government 
asserts that a targeted glance at Smith’s record of conviction 
confirms that the statute’s list of alternatives are elements and 
not means. See Mathis, 136 S. Ct. at 2256–57. Here, the record 
included a plea agreement, the judgment of conviction, an in‐
formation, and a transcript of a colloquy with the state court 
judge. Only the latter two sources provide information at the 
requisite level of specificity.4 
   The information describes Smith’s charge in the following 
terms: “Smith … did knowingly possess with intent to deliver 
                                                 
      4 The plea agreement only shows that Smith pleaded guilty to “Count 

I‐Dealing in Cocaine, as a class B felony lesser included offense”; it does 
not cite the relevant subsection of the statute nor does it describe the un‐
derlying  criminal  conduct.  The  judgment  of  conviction  indicates  that 
Smith  was  found  guilty  of  dealing  in  cocaine  or  narcotics  and  that  the 
“Class” for that conviction was “FA.” But under the section for “Judge’s 
12                                                        No. 18‐2905 

a controlled substance, that is: cocaine, in an amount greater 
than  three  (3)  grams.”  And  Smith’s  colloquy  with  the  state 
court judge similarly establishes that Smith pleaded guilty to 
possession with the intent to deliver: 
           THE COURT: … Count I, as a Class B felony, al‐
           leges that … you, Tom Smith, … did knowingly 
           possess, with the intent to deliver, a controlled 
           substance, that is: cocaine. Is that the first count 
           you’re pleading guilty to? 
           THE DEFENDANT: Yes.  
Although neither the information nor the transcript of the col‐
loquy cite to a specific subsection of the statute, it is clear from 
the  descriptions  that  both  documents  refer  to  “possession, 
with intent to … deliver” under § 35‐48‐4‐1(a)(2)(C). Indeed, 
they  do  not  mention  the  terms  “manufacture”  or  “finance,” 
one of which would be necessary to charge or convict Smith 
under  any  of  the  other  subsections  in  the  statute.  See  Ind. 
Code § 35‐48‐4‐1(a)(2)(A)–(B), (D). This limited view into the 
record of conviction shows that the state focused on one of the 
statute’s alternative subsections to the exclusion of all others 
in charging Smith and reaching a plea agreement; therefore, 
it follows that § 35‐48‐4‐1(a)’s alternative subsections are a list 
of alternative elements. 
      B. Modified Categorical Approach 
  Since Indiana Code § 35‐48‐4‐1 is divisible, we apply the 
modified categorical approach. First, we review the Shepard‐

                                                 
Recommendations,”  only  the  following  “sentencing  comments”  ap‐
peared: “Judgment of conviction entered as lesser included dealing in co‐
caine/FB on Count I.” 
No. 18‐2905                                                        13

approved documents to understand of which crime and ele‐
ments the defendant was convicted. See Mathis, 136 S. Ct. at 
2249. Then, we compare the elements of that crime to the ge‐
neric oﬀense. See id. Here, this endeavor is straightforward be‐
cause, as we just explained, the information and Smith’s col‐
loquy  with  the  state  court  judge  confirm  that  Smith  was 
charged  with  and  ultimately  pleaded  guilty  to  knowingly 
possessing, with the intent to deliver, a controlled substance. 
See Ind. Code § 35‐48‐4‐1(a)(2)(C). That crime and those ele‐
ments  match  the  Guidelines’  definition  of  a  controlled  sub‐
stance: (1) possession (2) of a controlled substance (3) with the 
intent to distribute that substance. See U.S.S.G. § 4B1.2(b). The 
distinction  between  “deliver”  in  Indiana’s  statute  and  “dis‐
tribute” in the Guidelines’ definition is without a diﬀerence. 
See  United  States  v.  Madkins,  866  F.3d  1136,  1144  (10th  Cir. 
2017)  (“Federal  law  provides  that  for  purposes  of  [U.S.S.G. 
§ 4B1.2(b)’s] definition, ‘distribute’ means ‘to deliver … a con‐
trolled  substance  or  listed  chemical.’”  (second  alteration  in 
original) (quoting 21 U.S.C. § 802(11))).  
    Smith’s  conviction  under  § 35‐48‐4‐1  qualifies  as  his  sec‐
ond predicate controlled substance oﬀense. We aﬃrm the dis‐
trict  court’s  decision  to  apply  the  career‐oﬀender  enhance‐
ment in sentencing Smith. 
                          III. Conclusion 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment.